DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 3-17 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Japanese Publication JP 2014-041244 to Nakamichi et al. cited in Information Disclosure Statement filed 14 November 2019 (herein Nakamichi, see machine translation).  Nakamichi teaches a laminated film for molding (paragraph 0005) comprising a base film, a hard coat layer, and a low refractive index layer (paragraph 0036).  Nakamichi teaches that the hard coat layer is formed of a thermosetting or active energy ray-curable resin (paragraph 0075) and a thickness of 0.5 to 5 µm (paragraph 0073).  Nakamichi teaches that the low refractive index layer can be formed of the same polymerizable compounds as the hard coat layer (paragraph 0136) and has a thickness of 50 to 200 nm (paragraph 0145).  Nakamichi teaches that the hard coat layer has a crack elongation 15-80% (paragraph 0071) wherein crack elongation is the amount the film is stretched before cracks occur (paragraph 0010).  Nakamichi also teaches that when a low refractive index layer is coated on to such a hard coat layer, cracks do not occur during molding (paragraph 0011).  Therefore, one of ordinary skill in the art would reasonably consider that the hard coat layer crack elongation is the controlling crack elongation for the laminated film and can be considered to be the film’s crack elongation.  Nakamichi teaches that the hard coat layer has a pencil hardness of H-9H which prevents scratches on the surface of the film (paragraph 0072).  However, Nakamichi does not teach nor render obvious the claimed glass transition temperatures nor the glass transition temperature relationships.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 13 August 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783